DAY, J.
' 1. An ordinance regulating the speed of trains through a municipality, enacted pursuant to Section 3781, General Code, is not rendered invalid for the reason that the penalty for a violation of the same is denominated a fine, so long as no imprisonment or criminal process is sought to be enforced thereunder, but such “fine” may be collected as a penalty by civil action.
2. The constitutionality and reasonableness of a municipal ordinance regulating the speed of trains are questions of law for the court to decide, and to justify declaring void an ordinance limiting the speed of trains within a municipality its unreasonableness, or want of necessity as a police regulation, for the protection of life and property, must be clear and manifest.
In an action for damages for personal injury .a verdict should not be set aside unless the damages awarded are so excessive as to appear to have been awarded as a result of passion or prejudice, or unless it is so manifestly against the weight of the evidence as to show a misconception by the jury of its duties in the premises
Judgment affirmed.
Marshall, C. J., Wanamaker and Allen, JJ., concur. Matthias, J., concurs in the syllabus, but not in the judgment.